FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2016 Commission File Number: 001-12440 Enersis Américas S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A ENERSIS AMÉRICAS ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED ON SEPTEMBER 30, 2016 § Revenues decreased 2.6% compared to the same period of the previous year, amounting to Ch$ 3,822,043 million, which is explained by the devaluation of foreign currencies against the Chilean peso and by lower physical sales of energy in generation, partially offset by greater sales in distribution. § EBITDA increased by 2.7%, explained by better results in Argentina, Brazil and Colombia, partially offset by Peru due to the write off of Curibamba project of Ch$13,770 million. Isolating the foreign exchange impact, the EBITDA would have increased by 16%. § The Operating Income (EBIT) increased by 0.7% with respect to the same period in 2015, reaching Ch$ 935,355 million. § Profit after taxes, before discontinued operations, amounted to Ch$ 508,361 million, 10.7% higher than during the same period of the previous year, despite the one-time impact of fines in Edesur of Ch$ 46,056 million. § Net financial debt amounted to USD 1.71 billion, 4.7% lower that as of December31,2015, mostly explained by a USD 696 million increase in consolidated cash. § As of September 2016, CAPEX amounted to Ch$ 606,219 million, 42% lower than during the same period of the previous year, mostly as a result of the completion of the “El Quimbo” 400 MW hydroelectric power plant in Colombia towards the end 2015. • 1 • SUMMARY BY BUSINESS Generation § Generation EBITDA increased slightly by 0.8%, amounting to Ch$ 659,353 million. This is explained by the better income obtained in Colombia, Brazil and Argentina. Physical data Distribution § Distribution EBITDA was 8.7% higher than during the same period of the previous year, amounting to Ch$ 616,850 million, explained by a better performance in the four countries in which we operate. The number of clients continues showing an important organic growth, increasing in 336,432 new clients. Physical data FINANCIAL SUMMARY Ø The Company’s available liquidity has remained solid, as shown below: • Cash and cash equivalents US$ 2,368 million • Cash and cash equiv. + 90-day cash investments US$ 2,418 million • Available committed lines of credit US$ 258 million Ø The average nominal rate of interest in September 2016 increased to 10.3% from 9.4% during the same period of the previous year, primarily influenced by worse inflation conditions in Colombia and worse interest rate conditions in Brazil. Hedging and protection: In order to mitigate the financial risks associated to foreign exchange rate and interest rate fluctuations, Enersis Américas S.A. (the continuing company of the former Enersis S.A.) has enacted policies and procedures aimed at hedging its financial statements against the volatility of these variables. • 2 • • The foreign-exchange-rate risk hedging policy of Enersis Américas S.A. (consolidated), establishes that there must be equilibrium between the index currency of the flows generated by each company and the currency in which they assume debt. Because of this, Enersis Américas has contracted, including discontinued operations, cross currency swaps of US$ 579 million and forwards of US$ 226 million. • In order to reduce volatility in the financial statements because of interest rate changes, Enersis Américas S.A. (consolidated) keeps an adequate debt structure balance. Because of this, we have interest rate swaps contracted totaling US$ 96 million. • 3 • RELEVANT INFORMATION FOR THE ANALYSIS OF THESE FINANCIAL STATEMENTS As stated in Note 5 of the current financial statements as of September 30, 2016: on December 18, 2015 the Shareholders’ Meeting of Enersis S.A. decided to approve the separation of the Company subject to compliance with certain conditions precedent. This consists of dividing Enersis and its subsidiaries, Endesa Chile and Chilectra in a manner such as to separate, the generation and distribution businesses in Chile on the one hand and the activities outside of Chile on the other. On March 1, 2016, having met the conditions precedent, the split of Enersis Chile and its subsidiaries Endesa Chile and Chilectra was materialized and the subsidiaries Enersis Américas (the continuing company of the former Enersis S.A.), Enel Chile S.A. (formerly Enersis Chile S.A.), Endesa Américas and Chilectra Américas began to exist legally. Considering the above-mentioned and pursuant to the provisions of the International Financial Reporting Standards (IFRS), all revenues and expenses corresponding to the generation and distribution businesses in Chile for the 2-month period ended February 29, 2016, are considered discontinued operations and are shown under the item “Profit (loss) stemming from discontinued operations” of the integral consolidated income statement. For comparative purposes, this presentation method has also been applied to income corresponding as of September 2015, thereby restating the integral consolidated income statement of the previous year. At an Extraordinary Shareholders’’ Agreement held on September 8, 2016, the corresponding shareholders of Enersis Américas, Endesa Américas and Chilectra Américas, voted and approved the merger of Endesa Américas and Chilectra Américas with over two-thirds approval of the voting shares of each of the entities, in which merger would be carried out without liquidation, and with Enersis Américas succeeding them in their rights and obligations. For additional information, see Note 5.1 of Enersis Américas’ consolidated financial statements of Enersis Américas as of September 30, 2016. In line with what has been described above and in order to enable a better interpretation of the businesses and income of the nine-month periods ending as of September 30, 2016 and 2015, we prepared tables to show the discontinued operations apart from the continued operations, resulting from the split and thus explain the businesses and their incomes more clearly. • 4 • MARKETS IN WHICH THE COMPANY OPERATES Enersis Américas’ business activities are carried out through subsidiary companies that operate the different businesses in the four countries in which the Company operates. The most relevant businesses for Enersis are electricity generation and distribution. The following tables show some key indicators, as of September 30, 2016 and 2015, of the companies in the different countries in which they operate. . The generation business Company Markets Energy Sales Market in which (GWh) Share operates Sep-16 Sep-15 Sep-16 Sep-15 Endesa Chile SIC & SING Chile 17,962 17,311 35.0% 35.0% Costanera SIN Argentina 4,763 6,225 4.7% 6.3% El Chocón SIN Argentina 2,083 2,887 2.1% 2.9% Dock Sud SIN Argentina 3,557 2,497 3.5% 2.5% Edegel consolidated SICN Peru 6,750 6,501 20.8% 22.1% EE. Piura SICN Peru 530 478 1.6% 1.6% Emgesa SIN Colombia 13,825 12,845 21.9% 19.5% Cachoeira Dourada SICN Brazil 4,398 2,343 1.3% 0.7% Fortaleza SICN Brazil 2,289 2,438 0.7% 0.7% Total 56,158 53,525 Discontinued operations (1) (17,962) (17,311) Total 38,196 36,215 (1) includes Endesa Chile and its generation subsidiaries in Chile. As of September 30, 2016 and 2015, corresponds to discontinued operations. • 5 • The distribution business Energy Sales Energy Losses Clients Clients / Employees Company (GWh) ( * ) (%) (thousand) Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Chilectra (**) 12,009 11,960 5.3% 5.0% 1,814 1,773 2,626 2,600 Edesur 14,203 14,004 12.1% 12.4% 2,495 2,477 586 600 Edelnor 5,824 5,710 8.0% 7.7% 1,360 1,329 2,193 2,162 Ampla 8,410 8,226 19.6% 19.0% 3,035 2,972 2,832 2,475 Coelce 8,569 8,342 13.0% 12.0% 3,859 3,722 3,382 3,141 Codensa 10,105 10,430 7.3% 7.2% 2,931 2,844 2,674 2,592 Total 59,120 58,673 10.8% 10.5% 15,495 15,116 1,745 1,696 Discontinued operations (**) (12,009) (11,960) (1,814) (1,773) Total Continuing Operations 47,111 46,713 10.8% 10.5% 13,681 13,343 1,745 1,696 (*) Includes final customer sales and tolls. (**) Consolidated data. As of September 30, 2016 and 2015, corresponds to discontinued operations. The following table shows a breakdown of energy sales revenues by business line and type of customer as of September 30, 2016 and 2015 of the companies in the different countries in which we operate. This information includes continued operations. Energy Sales Revenues Generation and Distribution (Figures in million Ch$) Country Argentina Brazil Colombia Peru Total Segments Structure and adjustments Total Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Energy Sales Revenues Generation 75,851 85,618 232,641 189,147 602,903 518,967 271,144 260,490 1,182,539 1,054,222 850,974 844,908 Regulated customers 13 - 143,792 110,844 - - 166,266 151,401 310,071 262,245 (226,415) (158,335) 83,656 103,910 Non regulated customers 1,960 4,345 97,215 46,964 453,131 400,082 89,341 84,336 641,647 535,727 (105,149) (50,960) 536,498 484,767 Spot Market 27,238 54,553 (8,366) 31,339 149,772 118,885 4,190 10,633 172,834 215,410 - - 172,834 215,410 Other Clients 46,640 26,720 - 11,347 14,120 57,987 40,840 (1) (19) 57,986 40,821 Distribution 446,695 200,566 907,114 1,192,745 553,724 539,145 418,714 386,000 2,326,247 2,318,456 2,326,098 2,318,268 Residential 74,708 67,316 432,340 604,164 285,007 284,459 201,923 185,848 993,978 1,141,787 (1) - 993,977 1,141,787 Commercial 188,049 82,647 271,518 255,311 135,763 133,712 86,425 79,545 681,755 551,215 (34) (60) 681,721 551,155 Industrial 57,284 22,473 98,675 94,978 58,622 56,348 56,893 52,364 271,474 226,163 - - 271,474 226,163 Other 126,654 28,130 104,581 238,292 74,332 64,626 73,473 68,243 379,040 399,291 (114) (128) 378,926 399,163 Less: Consolidation adjustments (24) (19) (143,807) (99,067) (105,263) (51,088) (82,620) (59,328) (331,714) (209,502) 331,714 209,502 - - Energy Sales Revenues 522,522 286,165 995,948 1,282,825 1,051,364 1,007,024 607,238 587,162 3,177,072 3,163,176 - - 3,177,072 3,163,176 • 6 • I. - ANALYSIS OF THE FINANCIAL STATEMENTS 1. Analysis of the Income Statement The net Income attributable to the controlling shareholders of Enersis Américas as of September 30, 2016 amounted to Ch$ 362,582 million; which represents a 10.6% reduction compared to the same period of the previous year, which showed a profit of Ch$ 405,425 million. Following is an item-by-item comparison of the income statement of the continued operations as of September 30, 2016 and 2015: • 7 • CONSOLIDATED INCOME STATEMENT (Continuing Operations) (million Ch$) Sep-16 Sep-15 Change % Change Revenues 3,822,043 3,924,407 (2.6%) Sales 3,540,267 3,484,132 56,135 1.6% Other operating income 281,776 440,275 (158,499) (36.0%) Procurements and Services 121,499 6.0% Energy purchases (1,226,577) (1,398,992) 172,415 12.3% Fuel consumption (197,888) (171,043) (26,845) (15.7%) Transportation expenses (194,844) (186,599) (8,245) (4.4%) Other variable costs (295,049) (279,223) (15,826) (5.7%) Contribution Margin 1,907,685 1,888,550 19,135 1.0% Personnel costs (271,984) (314,120) 42,136 13.4% Other fixed operating expenses (406,741) (377,895) (28,846) (7.6%) Gross Operating Income (EBITDA) 1,228,960 1,196,535 32,425 2.7% Depreciation and amortization (236,677) (236,261) (416) (0.2%) Reversal of impairment profit (impairment loss) recognized in profit or loss (56,928) (31,636) (25,292) (80.0%) Operating Income 935,355 928,638 6,717 0.7% Net Financial Income (151.2%) Financial income 151,289 191,487 (40,198) (21.0%) Financial costs (406,407) (271,583) (134,824) (49.6%) Gain (Loss) for indexed assets and liabilities (584) (6,418) 5,834 90.9% Foreign currency exchange differences, net 12,735 (10,192) 22,927 225.0% Other Non Operating Income 2,259 4,583 (50.7%) Net Income From Sale of Assets 666 721 (55) (7.6%) Share of profit (loss) of associates accounted for using the equity method 1,593 3,862 (2,269) (58.8%) Net Income Before Taxes 694,647 836,515 (17.0%) Income Tax (186,286) (377,182) 190,896 50.6% Net Income from Continuing Operations 508,361 459,333 49,028 10.7% Net income (Loss) from discontinued operations after taxes 115,130 233,693 (118,563) 50.7% NET INCOME 623,491 693,026 (10.0%) NET INCOME 623,491 693,026 (10.0%) Net Income attributable to owners of parent 362,582 405,425 (42,843) (10.6%) Net income attributable to non-controlling interest 260,909 287,601 (26,692) (9.3%) Earning per share from continuing operations (Ch$ /share) 5.80 4.46 1.34 30.1% Earning per share from discontinued operations (Ch$ /share) 1.59 3.80 (58.1%) Earning per share (Ch$ /share) 7.39 8.26 (10.4%) (*) As of September 30, 2016 and 2015 the average number of paid and subscribed shares were 49,092,772,762 What follows is an item-by-item comparison of the income statement as of September 30, 2016 and 2015 of the discontinued operations carried out in Chile, including the 7-month income of the new company (Enersis Chile), in order to facilitate a comparion with the same period of the previous year. • 8 • Enersis Chile Enersis Chile Enersis Chile Enersis Chile 2 months 7 months Total Total CONSOLIDATED INCOME STATEMENT (Discontinued Operations)(million Ch$) Sep-16 Sep-16 Sep-16 Sep-15 Change % Change Revenues 405,372 1,533,433 1,938,805 1,760,971 177,834 10.1% Sales 402,810 1,523,993 1,926,803 1,752,672 174,131 9.9% Other operating income 2,562 9,440 12,002 8,299 3,703 44.6% Procurements and Services -0.8% Energy purchases (155,835) (537,315) (693,150) (642,368) (50,782) -7.9% Fuel consumption (34,794) (217,636) (252,430) (289,425) 36,995 12.8% Transportation expenses (37,339) (114,308) (151,647) (129,577) (22,070) -17.0% Other variable costs (8,704) (55,104) (63,808) (90,457) 26,649 29.5% Contribution Margin 168,700 609,070 777,770 609,144 168,626 27.7% Personnel costs (12,732) (66,637) (79,369) (86,220) 6,851 8.0% Other fixed operating expenses (16,591) (110,321) (126,912) (82,470) (44,442) -53.9% Gross Operating Income (EBITDA) 139,377 432,112 571,489 440,454 131,035 29.8% Depreciation and amortization - (94,747) (94,747) (112,391) 17,644 15.7% Reversal of impairment profit (impairment loss) recognized in profit or loss (969) (4,097) (5,066) (4,918) (148) -3.0% Operating Income 138,408 333,268 471,676 323,145 148,531 46.0% Net Financial Income 31,571 68.4% Financial income 2,563 12,323 14,886 11,075 3,811 34.4% Financial costs (8,617) (35,017) (43,634) (48,004) 4,370 9.1% Gain (Loss) for indexed assets and liabilities 268 595 863 3,320 (2,457) 74.0% Foreign currency exchange differences, net (21) 13,344 13,323 (12,524) 25,847 206.4% Other Non Operating Income 1,294 126,991 128,285 14,177 114,108 804.9% Net Income From Sale of Assets - 121,440 121,440 6,694 114,746 1714.2% Share of profit (loss) of associates accounted for using the equity method 1,294 5,551 6,845 7,483 (638) -8.5% Net Income Before Taxes 133,894 451,504 585,398 291,189 294,209 101.0% Income Tax (18,764) (85,395) (104,159) (57,496) (46,663) -81.2% NET INCOME 115,130 366,109 481,239 233,693 247,546 105.9% Net Income attributable to owners of parent 77,880 248,356 326,236 186,332 139,904 75.1% Net income attributable to non-controlling interest 37,250 117,753 155,003 47,361 107,642 227.3% - 0.0% Earning per share (Ch$ /share) 1.59 5.06 6.65 3.80 2.85 75.1% (*) As of September 30, 2016 and 2015 the average number of paid and subscribed shares were 49,092,772,762 The following is an item-by-item comparison of each item of the income statement as of September 30, 2016 and 2015, including the discontinued operations in Chile as if the operation had not been performed: • 9 • Enersis Américas + 2 months of Enersis Chile Enersis Chile 7 months Total Total CONSOLIDATED INCOME STATEMENT (including discontinued operations) (million Ch$) Sep-16 Sep-16 Sep-16 Sep-15 Change % Change Revenues 4,227,415 1,533,433 5,760,848 5,685,378 75,470 1.3% Sales 3,943,077 1,523,993 5,467,070 5,236,804 230,266 4.4% Other operating income 284,338 9,440 293,778 448,574 (154,796) -34.5% Procurements and Services 112,291 3.5% Energy purchases (1,382,412) (537,315) (1,919,727) (2,041,359) 121,632 6.0% Fuel consumption (232,682) (217,636) (450,318) (460,468) 10,150 2.2% Transportation expenses (232,183) (114,308) (346,491) (316,176) (30,315) -9.6% Other variable costs (303,753) (55,104) (358,857) (369,681) 10,824 2.9% Contribution Margin 2,076,385 609,070 2,685,455 2,497,694 187,761 7.5% Personnel costs (284,716) (66,637) (351,353) (400,339) 48,986 12.2% Other fixed operating expenses (423,332) (110,321) (533,653) (460,366) (73,287) -15.9% Gross Operating Income (EBITDA) 1,368,337 432,112 1,800,449 1,636,989 163,460 10.0% Depreciation and amortization (236,677) (94,747) (331,424) (348,652) 17,228 4.9% Reversal of impairment profit (impairment loss) recognized in profit or loss (57,897) (4,097) (61,994) (36,554) (25,440) -69.6% Operating Income 1,073,763 333,268 1,407,031 1,251,783 155,248 12.4% Net Financial Income -80.3% Financial income 153,852 12,323 166,175 202,562 (36,387) -18.0% Financial costs (415,024) (35,017) (450,041) (319,588) (130,453) -40.8% Gain (Loss) for indexed assets and liabilities (316) 595 279 (3,097) 3,376 109.0% Foreign currency exchange differences, net 12,714 13,344 26,058 (22,716) 48,774 214.7% Other Non Operating Income 3,553 126,991 130,544 18,760 111,784 595.9% Net Income From Sale of Assets 666 121,440 122,106 7,415 114,691 1546.7% Share of profit (loss) of associates accounted for using the equity method 2,887 5,551 8,438 11,345 (2,907) -25.6% Net Income Before Taxes 828,541 451,504 1,280,045 1,127,704 152,341 13.5% Income Tax (205,050) (85,395) (290,445) (434,678) 144,233 33.2% Net Income from Continuing Operations 623,491 366,109 989,600 693,026 296,574 42.8% Net income (Loss) from discontinued operations after taxes - 0.0% NET INCOME 623,491 366,109 989,600 693,026 296,574 42.8% - 0.0% NET INCOME 623,491 366,109 989,600 693,026 296,574 42.8% Net Income attributable to owners of parent 362,582 248,356 610,938 405,425 205,513 50.7% Net income attributable to non-controlling interest 298,159 117,753 415,912 287,601 128,311 44.6% - 0.0% Earning per share from continuing operations (Ch$ /share) 7.39 5.06 12.44 8.26 4.19 50.7% (*) As of September 30, 2016 and 2015 the average number of paid and subscribed shares were 49,092,772,762 • 10 • Operating income: The operating income as of September 30, 2016 from continuing activities increased by Ch$ 6,717 million, equivalent to an increase of 0.7%, going from Ch$ 928,638 million as of September, 2015 to Ch$935,455million in the present year. The following is a breakdown of operating revenues and expenses for continuing operations, broken down by business line for the periods ended September 30, 2016 and 2015: OPERATING INCOME BY BUSINESS LINES (Continuing Operations) (Figures in million Ch$) Generation & Transmission Distribution Adjustments Total Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Operating Revenues 1,400,550 1,222,358 2,783,612 2,938,373 (362,119) (236,324) 3,822,043 3,924,407 Operating Costs (847,806) (675,244) (2,352,765) (2,532,512) 313,882 211,986 (2,886,688) (2,995,770) Operating Income 552,745 547,114 430,847 405,861 935,355 928,638 Change in million Ch$ and % 5,630 1.0% 24,986 6.2% (98.2%) 6,717 0.7% The following is a breakdown of operating revenues and costs for discontinued operations by business line for the periods ended September 30, 2016 and 2015: OPERATING INCOME BY BUSINESS LINES (Discontinued Operations) (Figures in million Ch$) Generation & Transmission Distribution Adjustments Total Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Operating Revenues 1,276,246 1,131,407 994,087 930,399 (331,528) (300,835) 1,938,805 1,760,971 Operating Costs (914,565) (902,055) (872,629) (818,318) 320,066 282,547 (1,467,129) (1,437,826) -914565 -902055 Operating Income 361,681 229,352 121,458 112,081 471,676 323,145 Change in million Ch$ and % 132,329 57.7% 9,377 8.4% 6,826 (37.3%) 148,531 46.0% • 11 • The operating income as of September 30, 2016 , includes discontinued activities as if the operation had not been performed, shows an increase of Ch$ 155,248 million, equivalent to 12.4%, totaling Ch$1,407,031 million as of September 2016. OPERATING INCOME BY BUSINESS LINES (Discontinued Operations) (Figures in million Ch$) Generation & Transmission Distribution Adjustments Total Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Operating Revenues 2,676,796 2,353,765 3,777,699 3,868,772 (693,647) (537,159) 5,760,848 5,685,378 Operating Costs (1,762,371) (1,577,299) (3,225,394) (3,350,830) 633,948 494,533 (4,353,816) (4,433,596) -914565 -902055 Operating Income 914,426 776,466 552,305 517,942 1,407,032 1,251,783 Change in million Ch$ and % 137,959 17.8% 34,363 6.6% (40.1%) 155,249 12.4% The operating income for the generation and transmission lines of business includes discontinued operations as if the operation had not been performed is shown by country in the following table for the periods as of September 30, 2016 and 2015. Physical sales which includes discontinued activities increased by 4.9%, reaching 56,158 GWh (53,858 GWh in 2015). OPERATING INCOME BY COUNTRY Generation & Transmission (Figures in million Ch$) Discontinued Operations Continuing Operations Chile Argentina Brazil Colombia Peru Total Continuing Operations Total Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Operating Revenues 1,276,246 1,131,407 156,854 147,995 282,436 233,324 615,816 525,191 345,443 316,727 1,400,550 1,222,358 2,676,796 2,353,765 Operating Costs (914,565) (902,055) (118,429) (118,042) (160,952) (133,620) (305,525) (225,756) (262,898) (198,704) (847,806) (675,244) (1,762,371) (1,577,299) Operating Income 361,681 229,352 38,426 29,953 121,484 99,704 310,291 299,434 82,544 118,023 552,745 547,114 914,426 776,466 Change in million Ch$ and % 132,329 57.7% 8,472 28.3% 21,780 21.8% 10,857 3.6% (30.1%) 5,630 1.0% 137,959 17.8% a) Continuing operations: Argentina The operating income of our generation subsidiaries in Argentina reached Ch$ 38,426 million, Ch$ 8,472 million more than during the same period of the previous year. The operating income of Endesa Costanera reached Ch$ 17,862 million, Ch$ 3,925 million higher than the same period of the previous year due to lower operating costs of Ch$ 9,348 million, mostly explained by lower depreciation and impairment expenses of Ch$ 3,548 million which includes the conversion effects of converting Argentinean pesos to Chilean pesos of Ch$ 5,537 million, offset by increases depreciation costs of Ch$ 1,989 million and lower personnel expenses of Ch$ 6,172 million, principally because of the conversion effects of converting Argentinean pesos to Chilean pesos of Ch$ 10,265 million, offset by greater personnel expenses of Ch$ 4,093, because of increased salary increases of Ch$ 3,889 million with respect to the previous year and to layoffs of Ch$ 794 million. • 12 • On the other hand, the Ch$ 5,423 million in lower operating income is principally attributable to lower income from energy sales of Ch$ 7,786 million because of the effect of converting Argentinean pesos to Chilean pesos of Ch$ 12,092 million, offset by greater sales income resulting from the application of Resolution N°22 of March 30, 2016 of Ch$ 4,306 million. The mentioned resolution, issued by the Electric Energy Secretary of the Ministry of Energy and Mining, updated the revenue values of Resolution SEN° 482/2015 charged by generators. Additionally, greater other operating income of Ch$ 2,593 million corresponding to accruals of the Availability Contract with CAMMESA of Ch$ 14,538 million, offset by the effects of converting Argentinean pesos to Chilean pesos of Ch$ 12,766 million and by greater other services provided of Ch$ 821 million. The operating income of El Chocón amounted to Ch$ 12,692 million, which is Ch$ 4,975 million less than the same period of the previous year, because of lower operating income of Ch$ 8,085 million, principally due to the effect of converting Argentinean pesos into Chilean pesos of Ch$ 10,452 million, 804 GWh less physical sales because of contract expirations, lower generation of Ch$ 1,513 million and greater income resulting from the application of Resolution N° 22 of Ch$ 3,953 million because of lower prices. Operating costs dropped by Ch$ 3,110 million, principally because of the effects of converting Argentinean pesos into Chilean pesos of Ch$ 3,876 million. The operating income of Dock Sud amounted to Ch$ 7,310 million, Ch$ 8,731 million greater than the same period of the previous year, because of greater operating income of Ch$ 22,591 million principally because of greater income of Ch$ 25,004 million resulting from a greater consumption of its own fuel as compared to the year 2015, lower generation because of plant stoppages, offset by the effects of converting Argentinean pesos into Chilean pesos of Ch$ 8,532 million and lower physical sales of 1,060 GWh of Ch$13,152 million because of the lower generation during the same period of 2015, offset by the effects of converting Argentinean pesos into Chilean pesos of Ch$ 7,047 million. Operating costs increased by Ch$ 14,220 million principally because of greater fuel consumption of Ch$24,015 million, offset by the effects of converting Argentinean pesos into Chilean pesos of Ch$8,220million and by greater depreciation and impairment costs of Ch$ 1,698 million resulting from greater capitalizations with respect to 2015 of Ch$ 4,117 million, offset by the effects of converting Argentinean pesos into Chilean pesos of Ch$ 2,419 million; in addition to lower expenses on account of other Variable Procurements and Services of Ch$ 2,981 million because of the effects of converting Argentinean pesos into Chilean pesos Ch$ 1,690 million and of lower variable expenses of Ch$ 1,291 million. The effect of converting the financial statements from Argentinean pesos into Chilean pesos in both periods generated a decrease in Chilean pesos of 34.6% as of September 2016 with respect to September 2015. Brazil The operating income of our subsidiaries in Brazil totaled Ch$ 121,484 million, Ch$ 21,780 million higher with respect to the same period of the previous year, when operating income totaled Ch$ 99,704 million. • 13 • The operating income of our subsidiary, Cachoeira Dourada, increased by Ch$ 7,109 million as a result of a greater operating income of Ch$ 60,093 million mostly attributable to greater energy sales to free customers of 2,055 GWh with respect to the same period of the previous year for Ch$ 63,777 million, offset by the effects of converting Brazilian reals into Chilean pesos of Ch$ 3,756 million. On the other hand, operating costs increased by Ch$ 52,984 million, principally because of increased purchases from free and spot customers to cover the demand of a lower generation because of the lower capacity of the reservoirs of Ch$52,376million. Physical sales amounted to 4,398 GWh during the present period (2,343 GWh on 2015). The operating income of Central Fortaleza (CGTF) reached Ch$ 38,311 million, Ch$ 17,737 million greater than the previous year, because of a lower operating income of Ch$ 275 million, principally because of lower energy sales in spot markets of Ch$ 11,956 million, which includes the effects of converting Brazilian reals into Chilean pesos of Ch$ 6,183 million, offset by greater other income of Ch$11,680 million, mainly due to the acknowledgment of the Provin (Industrial Incentive & Development Program) benefit of Ch$ 8,467 million and the acknowledgement of the effects by operative derivatives of the MTM appraisal of Ch$ 3,213 million. On the other hand, operating costs diminished by Ch$ 18,012 million, mostly because of lower energy purchases of Ch$ 17,196 million due to lower purchasing prices with respect to the previous period of Ch 14,508 million, the effects of converting Brazilian reals into Chilean pesos of Ch$ 2,082 million and lower energy purchases of Ch$ 606 million, and due to lower fuel consumption of Ch$ 5,229 million, principally because of less volume of purchased gas of Ch$ 2,982 million plus the effects of converting Brazilian reals into Chilean pesos of Ch$ 2,266 million. The foregoing was offset by greater expenses incurred by other variable procurements and services of Ch$ 5,039 million, mostly in relation to the MTM of the underlying item covered by Ch$ 4,980 million. Physical sales during the present period amounted to 2,289 GWh, which is 149 GWh lower that the same period of the previous year, when they totaled 2,438 GWh CIEN shows a decreased operating income of Ch$ 3,208 million, as a result of lower operating income Ch$6,986 million, principally attributable the effects of converting Brazilian reals into Chilean pesos of Ch$2,334 million plus the decrease in the Permitted Annual Income (RAP, in its Brazilian acronym), according to regulator dispatches of Ch$ 4,277 million. On the other hand, operating costs dropped by Ch$3,778 million, mostly because of lower personnel expenses of Ch$ 2,402 million for lower effects of bonds and salaries of Ch$ 2,099 million and the effects of converting Brazilian reals into Chilean pesos of Ch$ 303 million, lower energy purchases of Ch$ 880 million, lower depreciation and impairment costs of Ch$627 million, lower other variable procurements and services of Ch$ 13 million, offset by greater other expenses caused by nature of Ch$ 144 million; whereas all the above-indicated effects were due principally to the effects of converting Brazilian reals into Chilean pesos. The effect of converting the financial statements from Brazilian reals into Chilean pesos in both periods generated a reduction in Chilean pesos of 5.3% as of September 2016 with respect to September 2015. Colombia The operating income in Colombia increased by 3.6% or Ch$ 10,857 million, totaling Ch$ 310,291 million in 2016 (Ch$ 299,434 million as of the same period of 2015). Emgesa ’s operating income increased by Ch$ 90,625 million, which is mostly attributable to greater energy sales of Ch$ 83,936 million that include the period’s greater physical sales of 980 GWh and the better average sale prices obtained when compared to the previous year of Ch$ 86,516 million, in addition to the greater generation as a result of the operational start-up of El Quimbo of Ch$ 40,832 million, whereas the foregoing was partially offset by the effect of converting Colombian pesos into Chilean pesos of Ch$ 43,412 million. Moreover, greater gas purchases of Ch$ 2,546 million, offset by the effects of converting Colombian pesos into Chilean pesos of Ch$ 413 million and by greater other operating income of Ch$ 4,523 million that correspond mainly to casualty indemnities of Ch$ 3,312 million and to greater secondary market income with respect to that of 2015 of Ch$ 1,263 million. • 14 • On the other hand, the greater operating costs of Ch$ 79,768 million are mostly attributable to greater energy purchases of Ch$ 50,827 million resulting from higher average physical purchase prices Ch$ 55,967 million, offset by the effects of converting Colombian pesos into Chilean pesos of Ch$ 5,140 million, greater fuel consumption of Ch$ 8,804 million resulting from greater liquid fuels of Ch$ 11,559 million, offset by the effects of converting Colombian pesos into Chilean pesos of Ch$ 2,755 million, greater transportation costs of Ch$5,087 million resulting from tariff hikes of Ch$ 6,648 million and greater expenses of Ch$ 2,485 million, offset by the effects of converting Colombian pesos into Chilean pesos of Ch$ 4,046 million, greater other variable procurements and services of Ch$ 5,892 million mostly attributable to tax effects associated to the generation of thermal energy of Ch$ 7,772 million, offset by the effects of converting Colombian pesos into Chilean pesos of Ch$1,880 million, greater depreciation and impairment costs of Ch$ 5,437 million due to greater capitalizations with respect to the previous year, principally because of the El Quimbo Project of Ch$7,691 million, offset by the effects of converting Colombian pesos into Chilean pesos of Ch$2,254million, greater personnel expenses of Ch$ 1,171 million because of lower capitalizations for the Quimbo Project and greater other expenses caused by nature of Ch$ 2,551 million, principally because of increased maintenance to thermal and hydraulic centrals of Ch$ 2,304 million, increased litigation and sanctions of Ch$ 1,407 million, offset by the effects of converting Colombian pesos into Chilean pesos. The effect of converting the financial statements from Colombian pesos into Chilean pesos in both nine-month periods generated an 8.4% drop in Chilean pesos as of September 2016 with respect to September 2015. Peru The operating income of our subsidiaries in Peru totaled Ch$ 82,544 million in 2016; a decrease of Ch$35,478 million with respect to the same period of the previous year, whose operating income then reached Ch$ 118,023 million. Edegel ’s operating income reached Ch$ 64,894 million; namely, a reduction of Ch$ 39,694 million as compared with the same period of the previous year, because of greater operating income of Ch$ 21,417 million, principally because of energy sales of Ch$ 6,496 million, greater physical sales of 249 GWh and better average sales prices and greater other tolling income of Ch$ 14,923 million on account of new energy supply reliability charges and price updates. Operating costs increased by Ch$ 61,111 million, principally because of greater energy purchases of Ch$ 7,378 million on spot markets and provisions, because of customer claims totaling Ch$ 28,287 million, other greater expenses caused by nature of Ch$ 14,816 million, principally caused by the withdrawal the Curibamba Project of Ch$ 13,770 million since it was not a long-term competitive project in a scenario of prolonged downward prices, because of greater fuel consumption of Ch$ 5,450 million, greater thermal generation and maintenance operations to the gas transportation pipeline, greater other variable procurements and services of Ch$ 3,828 million, greater offsets from renewable energies, greater transportation expenses of Ch$ 3,438 million that correspond to new unit charges associated to the principal tolling, and to greater personnel costs of Ch$ 596 million attributable to greater worker benefits. All of the foregoing was offset by lower depreciation and impairment expenses of Ch$ 2,682 million, mostly because of assets that have already completed their useful lives. • 15 • The subsidiary, Empresa Eléctrica de Piura , increased its operating income by Ch$ 4,213 million as compared to the same period of the previous year, principally because of a greater operating income of Ch$ 7,604 million, mostly attributable to greater energy sales of Ch$ 4,461 million as a result of greater physical sales of 52 GWh and other greater sales totaling Ch$ 3.219 million corresponding to greater gas sales. Operating costs, however, increased by Ch$ 3,391 million, principally because of greater fuel consumption of Ch$ 2,338 million, the operational start-up of the T-G5 Turbine (cold reserve), greater transportation costs of Ch$ 882 million, increased energy demand and greater tolling unit prices, greater personnel costs of Ch$ 314 million, greater expenses in energy purchases of Ch$ 156 million, greater depreciation and impairment expenses of Ch$ 86 million, other variable procurements and services totaling Ch$ 63 million; whereas, the foregoing was offset by lower other expenses caused by nature totaling Ch$ 448 million. The effect of converting the financial statements from Peruvian soles to Chilean pesos in both fiscal years generated a 1.1% reduction in Chilean pesos as of September 2016 with respect to September 2015. b) Discontinued operations: Chile The operating income in Chile increased by Ch$ 132,329 million upon going from Ch$ 229,352 million as of September 2015 to Ch$ 361,681 million this present year, principally because of greater operating income of Ch$ 144,848 million. Such better results were the consequence of greater physical sales (+ 651 GWh) mostly to regulated customers for increased demand and of better average energy sales prices stated in pesos. On the other hand, operating costs increased by Ch$ 12,519 million as compared to the same period of the previous year, mainly because of lower costs on account of fuel consumption of Ch$ 36,994 million, explained mostly because of better fuel unit prices given the drop in international commodity prices and the substitution of GNL thermal dispatches instead of coal, mostly attributable to the better availability of the Bocamina complex, to lower expenses in other procurements and services of Ch$ 13,878 million, principally because of lower costs associated to the agreement executed with AES Gener, which permitted using Enel Generación Chile’s available GNL in Nueva Renca’s combined cycle of Ch$ 14,840 million, lower personnel costs of Ch$ 5,608 million, mostly because of a smaller payroll and lower capitalization of expenses to projects and; finally, because of lower expenses on account of depreciation and impairment of Ch$ 13,337 million, principally because of a 2-month-stoppage-depreciation caused by organizational restructuring pursuant to IFRS rules. The foregoing is offset partially by greater other expenses caused by nature of Ch$ 35,817 million, which is mostly explained by asset write-offs related to the Bardón, Chillan 1, Chillan 2, Futaleufú, Hechún and Puelo projects. Such write-offs amounted to Ch$ 35,834 million and arose as a consequence of the Company’s decision to waive its water use rights associated to these projects, considering, among other aspects evaluated: the high annual cost implied in maintaining such water rights without using them; that these projects were not technically or economically feasible to execute; and, that they did not have sufficient support from the local communities. Greater energy purchases of Ch$ 23,410 million, explained mostly by greater physical sales (+694 GWh). It should be noted, however, among other factors, that replacing GNL for coal in thermal dispatches meant that, on average, marginal costs dropped with respect to 2015; which, in turn, enabled to partly offset the greater volume of spot purchases carried out during 2016. Additionally, the greater transportation and other costs of Ch$ 23,101 million, are owed mainly to greater tolling services related to greater sales. • 16 • The distribution line of business, including discontinued operations as if such operations would not have been performed by the Enersis Américas Group, increased its operating income during the period by Ch$ 34,363 million, equivalent to 6.6% as compared to the same period of the previous year, reaching Ch$ 552,305 million. Physical sales increased by 447 GWh, equivalent to an 0,8% variation with respect to the same period of the previous year, reaching 59,120 GWh The number of customers increased by 377 thousand, reaching 15.49 million, that is 2,5 % more than last year. The operating income for the distribution line of business, broken down on a country-by-country basis and including discontinued operations as if the operation would not have been performed, is shown in the following table, which compares the incomes between the years 2016 and 2015. OPERATING INCOME BY COUNTRY Distribution (Figures in million Ch$) Discontinued Operations Continuing Operations COUNTRY Chile Argentina Brazil Colombia Peru Total Continuing Operations Total Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Sep-16 Sep-15 Operating Revenues 994,087 930,399 499,360 448,747 1,167,935 1,422,255 671,930 658,013 444,386 409,358 2,783,612 2,938,373 3,777,699 3,868,772 Operating Costs (872,629) (818,318) (418,233) (390,873) (1,085,261) (1,328,061) (490,921) (481,655) (358,349) (331,923) (2,352,765) (2,532,512) (3,225,394) (3,350,830) Operating Income 121,458 112,081 81,127 57,874 82,674 94,194 181,009 176,358 86,037 77,435 430,847 405,861 552,305 517,942 Change in million Ch$ and % 9,377 8.4% 23,252 (40.2%) (12.2%) 4,651 2.6% 8,602 11.1% 24,986 6.2% 34,363 6.6% a) Continuing operations: Argentina In Argentina, our Edesur subsidiary increased its operating income by Ch$ 23,252 million, upon going from Ch$ 57,874 million in 2015, to a profit of Ch$ 81,127 million during the present month of September of this year; mostly because: Operating revenues increased by Ch$ 50,613 million, mostly because of the following effects: greater revenues have been acknowledged as a result of the application of Resolution N° 1/2016 dated January 29, 2016 issued by the ENRE that approved Edesur’s price schedule in effect as of the invoicing corresponding to the meter reading subsequent to zero hours of February 1, 2016. The acknowledged effects of this resolution in the present period totaled Ch$ 315,450 million, corresponding to greater energy sales, which included an increment in physical sales of 199 GWh, offset by the effects of converting Argentinean pesos into Chilean pesos Ch$ 69.322 million and by lower rebates to customers on account of quality-of-service penalties of Ch$ 6,741 million. All of the foregoing was offset by lower operating revenues of Ch$ 212,245 million as a result of the application of ENRE Resolution N° 2/2016 dated January 29, 2016 putting an end -as of January 31, 2016- to the current scheme of application of ENRE’s Resolution N° 347/2012 and Resolution 32/2015 that governs the conversions of Argentinean pesos into Chilean pesos of Ch$ 81,151 million, as well as the delivery of other services of Ch$ 21,467 million, mainly higher tolling services, offset with the effects of converting Argentinean pesos into Chilean pesos of Ch$ 21,467 million. • 17 • Operating costs increased by Ch$ 27,360 million, mainly because of higher energy purchases to the local regulator of Ch$ 128,492 million, offset by the effect of converting Argentinean pesos into Chilean pesos of Ch$ 42,560 million plus greater expenses on account of bad debt provisions of Ch$ 3,899 million, greater depreciation expenses of Ch$ 1,630 million, offset by the effect of converting Argentinean pesos into Chilean pesos of Ch$ 3,859 million. The foregoing was partially offset by lower other expenses caused by nature of Ch$ 25,329 million, mainly attributable to increased maintenance and the renewal of grids, transformers and other expenses totaling Ch$ 12,135 million, offset by the effects of converting Argentinean pesos into Chilean pesos of Ch$ 37,464 million and lower personnel expenses of Ch$ 34,379 million, principally because of a Ch$ 50,599 million conversion effect offset by greater expenses of Ch$ 50,599 million, offset, in turn, by greater expenses of Ch$ 16,220 million due to increased salaries, indemnifications, retirements and social contributions. Energy losses dropped 0.3 p.p. reaching 12.1% as of September 2016 and the number of Edesur customers increased by 18,000, exceeding 2.49 million customers. The effect of converting the financial statements from Argentinean pesos to Chilean pesos in both years produced a 34.6% drop in Chilean pesos as of S 2016 compared to September 2015. Brazil In Brazil, the operating income of our distribution subsidiaries reached Ch$ 82,674 million; a drop of 12.2%, that is Ch$ 11.520 million, with respect to the same period of the year 2015. The operating income of Ampla reached Ch$ 6,904 million; which, when compared to the Ch$ 8,615 million of the previous year, it represents a drop of Ch$ 1,711 million. This is explained by the diminishing operating revenues that dropped by Ch$ 186,142 million because of lower income revenues from energy sales of Ch$ 198,526 million, mostly attributed to a lower income because of the effect of converting Brazilian reals into Chilean pesos of Ch$ 33.548 million, lower income for the net effects of regulatory assets and liabilities of Ch$ 179,929 million, offset by greater income of Ch$ 20,643 million, principally Pis/Cofins taxes, and by greater energy sales of 184 GWh and tariff adjustments totaling Ch$ 61,946 million and lower income from other sales and other services of Ch$ 2,687 million, mostly because of the effects of converting Brazilian reals into Chilean pesos. The foregoing, offset by greater other operating revenues of Ch$ 15,071 million, among which are the effects of the IFRIC 12 construction costs amounting Ch$ 4,190 million, increases in equipment and other leases of Ch$ 5,604 million, income on account of penalties levied on customers of Ch$ 7,550 million and other income on public lighting rates and other income of Ch$ 3,349 million, offset by the effects of converting Brazilian reals into Chilean pesos of Ch$ 5,622 million. On the other hand, operating costs dropped by Ch$ 184,431 million, which are principally explained by lower energy purchase costs of energy contracted in non-regulated environments of Ch$ 203,851 million, impacted by the effects of converting Brazilian reals into Chilean pesos of Ch$ 24,777 million, lower transportation expenses of Ch$ 4,199 million, mostly attributable to the effects of converting Brazilian reals into Chilean pesos of Ch$ 1,944 million and lower costs because of a lower demand of Ch$ 2,255 million and lower personnel expenses of Ch$ 3,742 million, mostly because of the effects of converting Ch$ 1,413 million and greater capitalized personnel costs of Ch$ 2,329 million. The foregoing, offset by greater other expenses caused by nature of Ch$ 15,631 million, principally for collection and measurement services of Ch$ 12,979 million and the effects of decommissioned (offset) fixed assets of Ch$ 6,611 million, offset by the effects of converting Brazilian reals into Chilean pesos of Ch$ 3,959 million and by greater depreciation and impairment costs of Ch$ 11,768 million, mostly because of greater registers of non-recoverable debtors (bad debt) of Ch$ 10,625 million. • 18 • Physical sales increased by 184 GWh reaching 8,410 GWh as of September 2016. Energy losses increased by 0.6 p.p., going from 19.0% to 19.6%, as of September 2016. Ampla expanded its customer base by 63 thousand, thereby now exceeding 3.03 million customers. Our Coelce subsidiary decreased its operating income by Ch$ 9,809 million, amounting Ch$ 75,770 million. This is explained by operating revenues diminishing by Ch$ 68,177 million, because of lower income on account of energy sales of Ch$ 87,104 million, principally because of lower income for the effects of converting Brazilian reals into Chilean pesos of Ch$ 29,129 million, lower income for the net effects of regulatory assets and liabilities of Ch$ 86,659 million, lower income because of a lower cost recovery for hydrological risks of Ch$ 50,412 million, lower income on account of metered energy and low-rent subsidies of Ch$ 41,280 million, offset by greater income of Ch$ 8,579 million, principally attributable to Pis/Cofins taxes, and greater energy sales of 227 GWh, and tariff adjustments of Ch$ 111,783 million, and lower income from other sales and other services of Ch$ 1,610 million, principally because of the effects of converting Brazilian reals into Chilean pesos. The foregoing was offset by greater other operating revenues of Ch$ 20,538 million, among which are the effects of the IFRIC 12 construction costs of Ch$ 9,949 million, increases in equipment and other leases of Ch$ 5,406 million, income on account of penalties levied to customers of Ch$ 7,881 million, offset by the effects of converting Brazilian reals into Chilean pesos of Ch$ 2,698 million. On the other hand, operating costs dropped by Ch$ 58,369 million, on account of lower energy purchases of Ch$ 79,136 million, which includes the effects of converting Brazilian reals into Chilean pesos of Ch$ 19,623 million, and lower real purchases of Ch$ 59,513 million of energy contracted in non-regulated environments, lower transportation costs of Ch$ 540 million, lower personnel expenses of Ch$ 2,785 million, capitalizations of Ch$ 1,945 million plus the effects of converting Brazilian reals into Chilean pesos of Ch$ 840 million. The foregoing, offset by greater other variable procurements and services of Ch$ 6,584 million, principally because of the effects of the IFRIC 12 construction of Ch$ 9,949 million net of the conversion effects of Ch$ 3,087 million, greater other expenses caused by nature of Ch$ 6,670 million, third-party collection and measuring service contracts amounting to Ch$ 8,971 million, offset by the effects of converting Brazilian reals into Chilean pesos of Ch$ 2,301 million and by greater depreciation and impairment costs of Ch$ 10,838 million, principally because of greater registers of non-recoverable debtors (bad debt) of Ch$ 10,414 million Physical sales increased by 227 GWh, reaching 8,569 GWh in 2016. Energy losses increased by 1.0 p.p. reaching 13.0% as of September 2016, and the number of Coelce’s customers increased by 137 thousand, exceeding 3.85 million customers. The effect of converting the financial statements from Brazilian reals into Chilean pesos in both periods caused a 5.3% reduction of Chilean pesos as of September 2016 with respect to September 2015. Colombia In Colombia, Codensa ’s operating income reached Ch$ 181,009 million, reflecting an increase Ch$ 4,651 million with respect to the previous year. This is explained because operating revenues increased by Ch$ 13,917 million, principally because of greater income related to better average sales prices of Ch$ 1,526 million and greater demand in the regulated market of Ch$ 58,153 million, offset by the effect of converting Colombian pesos into Chilean pesos Ch$ 45,101 million, lower other services provided by Ch$ 1,005 million because of the effect of converting Colombian pesos into Chilean pesos of Ch$ 9,664 million net of greater income on account of the leasing of grids and posts and the maintenance of public lighting infrastructure of Ch$ 8,659 million, lower other sales of Ch$ 89 million offset by greater other operating revenues of Ch$ 433 million. • 19 • On the other hand, operating costs also increased by Ch$ 9,266 million, principally because of greater energy purchases of Ch$ 11,889 million, whose effects were greater purchases of Ch$ 35,065 million, offset by the effect of converting Colombian pesos into Chilean pesos of Ch$ 23,176 million, greater transportation costs of Ch$ 3,209 million, mainly because of increased tariffs for the use of grids of Ch$ 8,400 million, offset by the effect of converting Colombian pesos into Chilean pesos Ch$ 5,191 million and other variable procurement and service expenses of Ch$ 1,143 million, mostly attributable to maintenance costs of Ch$ 2,056 million, contributions and taxes of Ch$ 1,604 million, offset by the effects of converting Colombian pesos into Chilean pesos of Ch$ 2,517 million. In addition to lower other expenses caused by nature of Ch$ 4,356 million, lower depreciation and impairment costs of Ch$ 1,604 million and lower personnel expenses of Ch$ 1,015 million, all of it because of the effects of converting Colombian pesos into Chilean pesos. Physical sales dropped by 325 GWh reaching 10,105 GWh in 2016. Energy losses increased by 0.1 p.p. reaching 7.3% as of September 2016 and the number of Codensa customers increased by 87 thousand, exceeding 2.93 million customers. The effect of converting the financial statements from Colombian pesos into Chilean pesos in both fiscal years caused an 8.4% drop in Chilean pesos as of September 2016 with respect to September 2015. Peru In Peru, the operating income in our Edelnor subsidiary amounted to Ch$ 86,037 million, showing an increase of Ch$ 8,602 million with respect to that of the same period of the previous year, which is mostly explained by increased operating revenues of Ch$ 35,028 million, mostly attributable to greater physical sales during the period of 114 GWh of Ch$ 36,975 million, offset by the effects of converting Peruvian soles into Chilean pesos of Ch$ 4,261 million, greater other services provided of Ch$ 5,222 million, principally because of the movement of grids and other works, offset by lower other sales of Ch$ 2,145 million in Mundo Hogar and lower other spending revenues of Ch$ 763 million. Greater operating costs of Ch$ 26,426 million, mostly because of greater energy purchases of Ch$ 27,694 million from regulated and free markets in order to meet a greater demand from customers totaling Ch$ 30,518 million, offset by the effect of converting Peruvian soles into Chilean pesos of Ch$ 2,824 million, greater depreciation and impairment expenses of Ch$ 1,873 million on account of greater capitalizations in low and high-tension distribution lines and lower personnel expenses of Ch$ 1,229 million because of greater allowances and bonds offsetting greater expenses in other variable procurements and services of Ch$ 3,835 million from overhead maintenance costs and lower other expenses caused by nature of Ch$ 535 million. Physical sales increased by 114 GWh, reaching 5,824 GWh as of September 2016. Energy losses increased by 0.3 p.p. reaching 8.0% as of September 2016. The number of customers increased by 31 thousand, exceeding 1.36 million customers. • 20 • The effect of converting the financial statements from new Peruvian soles into Chilean pesos in both fiscal years produced a reduction in Chilean pesos of 1.1 % as of September 2016 as compared to September 2015. b) Discontinued operations: Chile In Chile, the operating income of our Chilectra subsidiary amounted to Ch$ 121,458 million, increasing by Ch$ 9,377 million with respect to the same period of the previous year or equivalent to 8.4%. Such variation is principally explained by greater operating revenues of Ch$ 63,688 million, as a consequence of increased energy sales of Ch$ 64,885 million both because of greater physical sales of 49 GWh as because of increased tariffs to regulated customers and the greater acknowledgment of the non-applied re-liquidation of Average Node Price Decrees ( Decretos de Precio Nudo Promedio ) and other greater sales of Ch$ 683 million, offset by diminished revenues from other services provided totaling Ch$ 402 million, mostly attributable to lower transmission tolls with generators and lower other operating revenues of Ch$ 1,478 million caused by diminishing offsets and late payments. The greater operating costs of Ch$ 54,311 million are the result of increased energy purchases of Ch$ 62,026 million caused by greater physical purchases and higher purchasing prices, as compared to those of the same period of the previous year, by greater personnel expenses of Ch$ 1,584 million because of higher indemnifications and life insurance policies and greater transportation costs of Ch$ 973 million, offset by lower other expenses caused by nature of Ch$ 5,551 million due to lower transmission line lease rentals, lower procurement and service expenses of Ch$ 859 million, lower service costs and lower other depreciation and impairment costs of Ch$ 3,862 million, mostly attributable to the depreciation of the 2-month organizational restructuring depreciation pursuant to IFRS rules. Energy losses increased by 0.3 p.p. reaching 5.3% as of September 2016. Physical energy sales grew by 49 GWh reaching 12,009 GWh during the current period. The number of customers increased by 41 mil, reaching 1.81 million. Following is a summary of the revenues, operating costs and operating income of the subsidiaries of the Enersis Américas Group, for the fiscal periods ending as of September 2016 and 2016 of the continuing operations: • 21 • Operating Income Detail (Continuing Operations) (Figures in million Ch$) Sep-16 Sep-15 #REF! Operating Revenues Operating Costs Operating Income Operating Revenues Operating Costs Operating Income Endesa Américas consolidated 1,002,012 (600,789) 401,223 905,918 (468,609) 437,309 Cachoeira Dourada 131,587 (73,364) 58,223 71,494 (20,380) 51,114 CGTF 117,389 (79,078) 38,311 117,665 (97,090) 20,575 Cien 39,804 (14,014) 25,790 46,790 (17,792) 28,998 Edesur S.A. 499,360 (418,233) 81,127 448,747 (390,873) 57,874 Edelnor S.A. 444,386 (358,353) 86,033 409,358 (331,926) 77,432 Ampla 605,905 (599,001) 6,904 792,047 (783,432) 8,615 Coelce 562,030 (486,260) 75,770 630,208 (544,629) 85,579 Codensa S.A. 671,930 (490,921) 181,009 658,013 (481,655) 176,358 Cemsa 1,456 (1,695) (239) 590 (2,626) (2,036) Dock Sud 67,665 (60,355) 7,310 45,073 (46,134) (1,061) EE Piura 49,446 (31,809) 17,637 41,842 (28,418) 13,424 Holding Enersis y soc. inversión 14,647 (57,319) (42,672) 4,173 (31,404) (27,231) Consolidation Adjustments (385,574) 384,503 (1,071) (247,511) 249,199 1,688 Total 3,822,043 935,355 3,924,407 928,638 (1) Company merged in 2015 by Servicios Informaticos e Inmobiliarios Ltda.(ex ICT) The following table shows non-operating results of continuing operations for the periods ended as of September 2016 and 2015: FINANCIAL RESULT (Figures in million Ch$) CONSOLIDATED INCOME STATEMENT (million Ch$) Sep-16 Sep-15 Change % Change Net Financial Income (151.2%) Financial Income 151,289 191,487 (40,198) (21.0%) Financial Costs (406,407) (271,583) (134,824) (49.6%) Gain (Loss) for indexed assets and liabilities (584) (6,418) 5,834 90.9% Foreign currency exchange differences, net 12,735 (10,192) 22,927 225.0% Other Non Operating Income 2,259 4,583 (50.7%) Net Income From Sale of Assets 666 721 (55) (7.6%) Share of profit (loss) of associates accounted for using the equity method 1,593 3,862 (2,269) (58.8%) Net Income Before Taxes 694,647 836,515 (17.0%) Income Tax (186,286) (377,182) 190,896 50.6% Net Income 508,361 459,333 49,028 10.7% • 22 • Financial income The financial income of the continuing operations amounted to an expense of Ch$ 242,967 million, representing Ch$ 146,261 million more than that of the same period of the year 2015. The foregoing is mostly explained by: Lower financial revenues of Ch$ 40,198 million due mostly to lower revenues in Edesur of Ch$ 31,993 million as a result of CAMMESA’s remission of interest payments pursuant to Note E 1208/2015 recorded in 2015 and to lower financial revenues in Brazil of Ch$ 12,763 million, principally in Ampla and Coelce, because of lower revenues from regulatory assets, offset by increased financial capitalizations pursuant to IFRIC 12 amounting to Ch$ 6,480 million. Greater financial expenses of Ch$ 134,824 million, principally because of greater financial expenses in Edesur of Ch$ 46,056 million, as a consequence of the financial capitalization of quality-of-service penalties, greater expenses incurred in the Argentinean subsidiaries: Edesur , Dock Sud and Endesa Costanera totaling Ch$ 21,421 million, mostly because of a greater debt with CAMMESA and greater financial expenses in Emgesa , our Colombian subsidiaries totaling Ch$ 60,236 million, principally because of the lower capitalization of financial expenses in the construction of the El Quimbo central that began operating in November 2015, plus the financial expenses accrued from financial loans. Higher expenses on account of indexed units of Ch$ 5,834 million, principally because of the lower effects of UF-denominated financial debt owned by certain Chilean subsidiaries. Lower expenses on account of exchange rate differences of Ch$ 22,927 million, principally because of positive foreign exchange differences brought about by the dollarization of VOSA ’s accounts receivable totaling Ch$ 32,198 million, offset by negative effects in Ampla caused by foreign-exchange-denominated financial debt of Ch$ 10,214 million. Corporate taxes Corporate gains tax expenses dropped by Ch$ 190,896 million, which is principally explained because of lower taxes in Brazil, because of a lower taxable base as compared with that of the previous year of Ch$ 34,108 million, lower taxes in Enersis Américas resulting from foreign exchange conversions of foreign investments of Ch$ 183,901 million, lower taxes in Colombia of Ch$ 8,581 million, in Peru of Ch$ 5,373 million, offset by higher taxes in Argentina of Ch$ 23,125 million because of the expiration of Edesur ’s credit tax losses and greater costs of Ch$ 17,944 million for registering the deferred taxes of the tax badwill caused by the merger (absorption) of Chilectra Américas . • 23 • ANALYSIS OF THE FINANCIAL SITUATION Assets (million Ch$) Sep-16 Dec-15 Change % Change SVS Current Assets 2,988,832 2,589,626 399,206 15.4% Non Current Assets 7,926,594 7,535,593 391,002 5.2% Discontinued Operations - 5,323,936 (5,323,936) (100.0%) Total Assets 10,915,426 15,449,154 (4,533,728) (29.3%) The Company’s total assets, including those to be distributed to its property owners, present, as of September 2016, a drop of Ch$ 4,533,728 million with respect to those of December 2015, principally as a consequence of: Ø Current assets increased by Ch$ 399,206 million, equivalent to 15.4%, explained by: · Increased cash and cash equivalent totaling Ch$ 374,287 million, an increase in Enel Brazil of Ch$ 131,286 million, basically from operating collections, the reimbursement of related loans and dividends received from subsidiaries, an increase in Emgesa of Ch$ 134,866 million because of new loans and operating collections, an increase in Edesur of Ch$ 57,803 million on account of immediate-liquidity time deposits and from Edegel and Piura totaling Ch$ 54,354 million on account of greater operating collections. · Increased other current financial assets of Ch$ 20,286 million, explained principally because of Enersis Américas’ increased time deposits of Ch$ 15,137 million, Codensa’s increased time deposits of Ch$ 11,009 million, offset by a drop of Ch$ 5,005 million in Grupo Enel Brazil’s 90-day time-deposit redemptions and others totaling Ch$ 855 million. · Decreased commercial accounts receivable and other sundry accounts receivable totaling Ch$ 401 million, mostly explained by increased accounts receivable from energy sales to free and regulated customers in Edesur totaling Ch$ 26,094 million, in Codensa totaling Ch$ 12,244 million, in Enel Brazil’s Group totaling Ch$ 17,868 million, offset by drops in Dock Sud totaling Ch$ 21,672 million, in EE Piura totaling Ch$ 6,572 million and in Emgesa totaling Ch$ 28,134 million. · Increased accounts receivable from currently related companies totaling Ch$ 4,247 million, principally from accounts receivable from Enel Chile totaling Ch$ 4,484 million. · Reduced stock inventories of Ch$ 22,738 million, principally in Edesur of Ch$ 27,954 million, as a result of a greater consumption of materials, in Edelnor of Ch$ 3,473 million from a greater consumption of electric materials, offset by Ch$ 9,079 from Codensa corresponding to the purchase of infrastructure and grid materials. · Increased assets from current taxes amounting to Ch$ 40,001 million, principally in: Endesa Américas, Enersis Américas and Chilectra Américas for the acknowledgment of recoverable tax rebates of tax credits on dividends received from foreign subsidiaries totaling Ch$ 22,928 million, the greater effects of PPM monthly tax payments and Endesa Brazil’s new fiscal credits totaling Ch$13,042 million. • 24 • · Reduced assets included in asset groups for divestiture classified as kept for sale or maintained to be distributed to property owners totaling Ch$ 5.323.936 million, resulting from the application of NIFF 5 in December 2015 on account of the organizational restructuring approved by the Shareholders’ Meeting of December 18, 2015. Ø Increased non-current assets of Ch$ 391.002 million equivalent to 5.2%, mostly attributable to: · An increase of real estate properties, plants and equipment totaling Ch$ 2,142 million, mostly corresponding to new investments during the year amounting to Ch$ 356.192 million, offset by a yearly depreciation of Ch$ million, with asset redemptions of Ch$ 18,009 million
